 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 174Local Union 370, United Brotherhood of Carpenters & Joiners of America, AFLŒCIO (Eastern Con-tractors Association, Inc.) and John Newell Jr. Case 3ŒCBŒ6913 September 20, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On October 25, 1996, Administrative Law Judge George Carson II issued the attached decision.  The Re-spondent filed exceptions and a supporting brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order. Background The facts, as more fully set forth by the judge, may be briefly summarized as follows.  Carpenters Union Local 370, the Respondent Union, was formed in 1985 by the merger of Carpenters Local Unions 1150 and 117.  Charging Party John Newell Jr. has been a member of Respondent Union since its formation.  Prior to that, the Charging Party was a longtime member of Local 1150.  He has been active in union affairs. He once served as recording secretary for Local 1150.  In 1990 and 1993, he unsuccessfully ran for office in the Respondent Un-ion.  He filed internal union charges regarding both these defeats.  After his defeat for office in 1993, he filed charges with the Department of Labor. He has also filed charges with the NLRB alleging discrimination regarding job referrals.   The Respondent Union has operated a nonexclusive hiring hall.1  Since February 1995, Newell regularly signed the Respondent™s out-of-work list. According to Newell, he heard from other members that various indi-viduals, whose names were lower on that list than his, were working when he was not.  Accordingly, in January 1996, he wrote to Respondent Union requesting informa-tion about those persons who had been referred, or worked, at certain construction projects in the Albany, New York area.  The Respondent did not respond to the Charging Party™s request. Analysis The issue in this case is whether the Respondent was obligated to provide Charging Party Newell with the in-formation he requested regarding the Respondent™s op-eration of a nonexclusive hiring hall. The judge con-cluded that the Respondent violated Section 8(b)(1)(A) of the Act by failing to provide the Charging Party with the requested information.  For reasons that follow, we find that, under Board precedent, the Respondent was not legally obligated to provide the requested information.                                                            1 The complaint alleged, the Respondent admitted, and it is thus un-disputed that the hiring hall operated by the Respondent is a nonexclu-sive hiring hall. As the judge correctly noted, in the context of a un-ion™s operation of an exclusive hiring hall, it is well set-tled that a union is obligated to provide those seeking work through the hall with relevant information regard-ing referrals so that employees may be assured of fair treatment. See, e.g., Operating Engineers Local 3 (Kiewit Pacific Co.), 324 NLRB 14 (1997); Boilermakers Local 197 (Northeastern State Boilermaker Employers), 318 NLRB 205 (1995); and Operating Engineers Local 513 (Various Employers), 308 NLRB 1300 (1992). Further, in the context of a union™s operation of a non-exclusive hiring hall, the Board has held that a union may not retaliate against a member seeking to obtain referrals because he or she engaged in activities protected by Section 7 of the Act. See, e.g., Carpenters Local 626 (Strawbridge & Clothier), 310 NLRB 500 fn. 2 (1993); Carpenters Local 537 (E. I. du Pont), 303 NLRB 419 (1991). As the judge recognized, in Teamsters Local 460 (Su-perior Asphalt), 300 NLRB 441 (1990), the Board set forth the established principle that no duty of fair repre-sentation attaches to a union™s operation of a nonexclu-sive hiring hall.  As the Board, at 442, stated:  Where a union has a nonexclusive referral ar-rangement with an employer, the union has no ex-clusive status relating to potential employees. Indi-viduals can obtain employment either through the union™s hiring hall or through direct application to the employer. Without the exclusive bargaining rep-resentative status, the statutory justification for the imposition of a duty of fair representation does not exist.  As the Board further set forth in Carpenters Local 537 (E. I. du Pont), supra at 420,  ﬁNo duty of fair representa-tion attaches, however, to a union operation of a nonex-clusive hiring hall because the union lacks the power to put jobs out of reach of workers.ﬂ While finding that no duty of fair representation at-tached to the Respondent™s operation of a nonexclusive hiring hall, the judge concluded that the absence of that duty was not dispositive of the issue in this case.  He acknowledged that the issue here was not discrimination in referrals, but he nonetheless found that the Charging Party was entitled to information to ascertain whether the Union was properly referring members.  332 NLRB No. 25  CARPENTERS LOCAL 370 (EASTERN CONTRACTORS ASSN.) 175In reaching his conclusion that the Respondent vio-
lated Section 8(b)(1)(A), the judge relied on the reason-
ing of a judge in 
Hi-Way Paving Co
., 297 NLRB 835 
(1990). In 
Hi-Way Paving
, a judge found that a union, in 
the context of a nonexclusive hiring hall, violated Sec-

tion 8(b)(1)(A) by refusing to supply a member with in-
formation about referrals.  The 
Hi-Way Paving
 judge 
found a violation even though he did not find that the 
union was retaliating for the member™s Section 7 activity.  
However, the respondent union in 
Hi-Way Paving
 did 
not file exceptions to the judge™s findings.  Thus, the 
Board adopted the judge™s 8(b)(1)(A) findings on a pro 
forma basis and had no occasion to address, or pass on, 
the merits of the judge™s findings.
2  Thus, we apply the 
precedent of 
Superior Asphalt
, rather than the nonprece-
dential holding in 
Hi-Way Paving
.3  Absent either a find-
ing that the Union owed the Charging Party a duty of fair 
representation in these circumstances, or a finding that 
the Union was retaliating against the Charging Party be-
cause he engaged in Section 7 activity, there is no basis 
to conclude that the Union violated the Act by failing to 
provide Newell with the requested information. 
The judge™s reasoning, that Charging Party Newell 
could use the requested info
rmation as ﬁa predicateﬂ for establishing that the Union has engaged in unlawful dis-
criminatory conduct, is an insufficient basis for holding 
that the Respondent was obligated to provide the re-

quested information.  As the judge himself noted, the 
Board, in 
Carpenters Local 537
, supra at 420, explicitly 
agreed with, and adopted, the following language from 
Teamsters Local 17 (Universal Studios)
, 251 NLRB 
1248(1980): ﬁ[I]t is therefore 
only
 when a union operat-
ing a nonexclusive referral system ignores one of its 
members 
because
 he or she engaged in activities pro-
tected by Section 7 of the Act that there is the ‚prohib-
ited™ interference with Sectio
n 7 rights within the mean-
ing of Section 8(b)(1)(A) of the Act.ﬂ  [Emphasis added.]  
Thus, to establish an 8(b)(1)(A) violation under this 
precedent, the General Counsel needed to establishŠas a 
predicate to proving a violation of the ActŠthat the Un-
ion acted as it did toward Newell because Newell had 
                                                          
                                                           
2 It is well settled that the Board™s adoption of a por tion of a judge™s 
decision to which no exceptions are f
iled is not precedent for any other 
case.  ESI, Inc.
, 296 NLRB 1319 fn. 3 (1989); 
Anniston Yarn Mills
, 103 
NLRB 1495 (1953). 
3 We need not address the 
Hi-Way Paving
 judge™s reasoning.  We 
note, however, that the 
Hi-Way Paving
 judge concluded his analysis by 
citing Operating Engineers Local 825 (Building Contractors)
, 284 
NLRB 188 (1987), a case involving an exclusive hiring hall. 
In joining his colleagues in applyi
ng Board precedent to the facts of 
this case, Member Hurtgen notes that no party to this proceeding has 
challenged, or argued against, the existing precedent that the Board 
today applies.  
engaged in activities protected by Section 7.  However, 
the complaint here did not allege, and the judge did not 
find, that the Resp
ondent Union denied Charging Party 
Newell information because Newell had previously en-
gaged in Section 7 activity.
4  Further, the record would 
not support any such finding.  Contrary to the judge, the 

case law, for this sort of violation of Section 8(b)(1)(A), 
requires that the General Counsel establish that the Re-
spondent Union acted for a discriminatory motive, i.e., in 
retaliation for a member™s protected activity.
5  Thus, 
even assuming arguendo that the complaint alleged such 
a violation, the General Counsel failed to meet his bur-
den.  Accordingly, there is no basis to find, under the 
established precedent represented by 
Carpenters Local 
537
, that the Respondent™s failure to provide Newell with 
requested information viol
ated Section 8(b)(1)(A). 
The complaint alleged, and the judge ultimately found, 
that the Respondent™s denial of information to Newell 

was ﬁarbitrary and capricious
.ﬂ  This terminology is 
regularly associated with a union™s failure to meet its 
duty of fair representation.  However, as noted, the judge 

found here, and the General Counsel does not dispute 
that, under 
Superior Asphalt
, supra, no duty of fair repre-
sentation attached to the Respondent™s operation of its 
nonexclusive hiring hall.  Accordingly, the duty of fair 
representation does not provide a basis for concluding 
that the Respondent™s action (or, better stated, its inac-

tion) toward Newell violated Section 8(b)(1)(A) of the 
Act. We find that the General Counsel failed to establish 
that the Respondent ignored Charging Party Newell be-

cause Newell engaged in activities protected by Section 7 
of the Act.  We further find that the Respondent did not 
owe a duty of fair representation to Charging Party New-
ell regarding its operation of a nonexclusive hiring hall.  
Accordingly, we cannot conclude that the Respondent™s 
failure to provide Charging Party Newell with the re-
quested information violated Section 8(b)(1)(A) of the 
Act and we shall dismiss the complaint.  
ORDER The complaint is dismissed.  
 Robert A. Ellison, Esq
., for the General Counsel.
 Dominick Tocci, Esq., for the Respondent. 
 4 Thus, significantly, the judge did 
not find that the Respondent 
failed to provide the information 
to the Charging Party because the 
Charging Party had in the past enga
ged in protected activity including, 
inter alia, filing charges with the NLRB against the Respondent. 
5 See, e.g., 
Longshoremen ILA Local 20 (Ryan-Walsh
 Stevedoring 
Co.), 323 NLRB 1115, 1116Œ1117 (1997) (union violated Sec. 
8(b)(1)(A) by denying a member™s request (i.e., O™Rourke™s request) 
that he be added to a referral list in retaliation for the member™s pro-
tected activity).  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 176Peter Henner, Esq
., for the Charging Party.
 DECISION STATEMENT OF THE CASE 
GEORGE CARSON II, Administrative Law Judge. This 
case was tried in Albany, Ne
w York, on September 16, 1996. 
The charge was filed on January
 16, 1996, and was amended on 
February 20, 1996.
1 The complaint, which issued on April 29, 
alleges that Charging Party John
 Newell Jr., an individual, was arbitrarily and capriciously denied information that he re-
quested from Local Union 370, United Brotherhood of Carpen-
ters & Joiners of America, AFLŒ
CIO (the Respondent), in vio-
lation of Section 8(b)(1)(A) of
 the Act. Respondent™s timely 
answer admitted all jurisdictional allegations. It denied that 
Newell requested information an
d that Respondent had refused 
to provide information. 
On the entire record, including my observation of the de-
meanor of the witness, and after considering the oral arguments 
made by all parties at the hearing I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Respondent is a labor organization that maintains a con-
tract with Eastern Contractors A
ssociation, Inc., an organiza-
tion of employers engaged in the building and construction 
industry which annually purchas
es and receives goods and 
services valued in excess of $50,000 at various jobsites in the 
State of New York directly fr
om points located outside the State of New York. The Respondent admits and I find that the 
Employer is engaged in commerce within the meaning of Sec-
tion 2(2), (6), and (7) of the Act and that the Respondent Union 
is a labor organization within th
e meaning of Section 2(5) of 
the Act.  
II. ALLEGED UNFAIR LABOR PRACTICES 
A. The Facts 
The facts in this case are not in substantial dispute. Charging 
Party John Newell Jr., is and has been a member of the Re-
spondent Union since its formation in 1985. The Respondent 
Union was formed that year when Local Unions 1150 and 117 
merged. Newell was a member of Local 1150 for some 13 
years, thus he now has a total of 24 years membership. Newell 
had been the recording secretary of Local 1150 before the 
merger and ran unsuccessfully fo
r this office in 1990 and again 
in 1993 in the merged Local 370. He filed internal charges 

regarding both defeats and, fo
llowing his unsuccessful internal 
challenge to the 1993 election, he filed charges with the Labor 
Department. Additionally he ha
s filed numerous unfair labor 
practice charges with the Regional Office of the Board alleging 
discrimination regarding referrals.  
The complaint alleges and the Respondent admits that it op-
erates a nonexclusive hiring hall. 
The instant case arises from the Respondent™s failure to pro-
vide information to Newell pursuant to a request for informa-
tion by letter dated January 16. Every 3 weeks since February 
                                                          
                                                           
1 All dates are 1996 unless otherwise indicated. 
1995, Newell signed the Responde
nt™s out-of-work list. He heard, through conversations with
 other members, that various 
individuals whose names were below his on the out-of-work list 
were working at various locations
. This prompted him to send 
the letter of January 16 in which he requested the names of all 
persons who had been referred to and/or worked at 10 named 
construction projects in the Albany area. He never received any 
response. B. Contentions of Respondent 
Counsel for Respondent contends that there is no obligation 
on the part of the Respondent 
to provide Newell the informa-
tion he requested. In this regard he initially argued that there 

was no legal authority that requi
red the requested information 
be given and, therefore, the complaint fails to allege a violation 
of the Act.
2 He later argued that there was no obligation to pro-
vide the information since this case involves a nonexclusive 

hiring hall and there has been no finding that Newell had actu-
ally been discriminated against. 
In this regard he pointed out 
that Newell has filed several charges with the Regional Office 
of the Board; however, no allegation of a discriminatory or 
retaliatory failure or refusal to refer him has been found to have 
merit. 
Counsel also sought to raise a question regarding the suffi-
ciency of the information request. Thus, upon cross-

examination of Newell, he called paragraph 5 of the out-of-
work list procedure to Newe
ll™s attention and questioned 
whether persons could still appear on the list if they had been 
working for 10 weeks. Newell agr
eed that they could. Counsel 
then questioned Newell regarding why he had not asked for 
information regarding the dura
tion of employment. Newell 
responded that he had made a s
ubsequent request that sought, 

inter alia, the duration of em
ployment of members who had 
been referred. This letter is dated April 4. Even if I were to find 
that Newell™s initial request was incomplete, which I do not, the 
information requested in the Ja
nuary 16 letter would establish 
whether any person below Newell had been referred regardless 
of the duration of the employme
nt. Indeed, anyone working for 
over ten weeks should not appear
 on the list either below or 
above Newell™s name. I find the 
request clear and sufficient. 
Newell sought information relating to all referrals made in the 
last six months as well as an
y information regarding persons 
known by Respondent to be working at any of the named pro-

jects. 
C. Analysis and Concluding Findings 
The issue presented in this case concerns the obligation of a 
union to a member in the contex
t of a nonexclusive hiring hall. 
It is well settled, in the context of an exclusive hiring hall, that 
a union is obligated to provide an employee seeking work 
through the hall with requested da
ta relating to referrals it has 
 2 Counsel moved for dismissal of the complaint on this ground at the 
beginning and end of the hearing. 
This would appear to represent a 
change in the Respondent™s position since Respondent did not file a 
Motion for Summary Judgment pursuant to Sec. 102.24 of the Rules 
and Regulations of the Board, but filed an answer to the complaint it 
which it denied the paragraphs that
 alleged Newell™s request and its 
failure to respond to the request. 
 CARPENTERS LOCAL 370 (EASTERN CONTRACTORS ASSN.) 177made so that the employee may be assured that he is being 
fairly treated. See 
Operating Engineers Local 513 (Various 
Employers),
 308 NLRB 1300, 1303 (1992). 
The Board, in 
Teamsters Local 460 (Superior Asphalt)
, 300 NLRB 441 (1990), reiterated the established proposition that no 
duty of fair represen
tation attaches to a union™s operation of a 
nonexclusive hiring hall. It is 
clear, however, that the absence 
of a duty of fair representation does not preclude finding viola-
tions of the Act for unlawful mi
streatment of members. The 
Board has held in numerous cases that where there is discrimi-

nation against members
 in retaliation for their protected activi-
ties, Section 8(b)(1)(A) of the Act is violated. See 
Carpenters 
Local 626 (Strawbridge & Clothier)
, 310 NLRB 500 fn. 2 
(1993). The most recent restatement of this principle appears in 

Carpenters Local 1102 (Detroit Edison Co.)
, 322 NLRB 198 
(1996), where the Board, in the context of a nonexclusive hir-

ing hall, states that a union may violate Section 8(b)(1)(A) by 
failing to act evenhandedly, th
at is, without discrimination 
against members based on the exer
cise of Section 7 rights. Id. at fn. 3. 
Thus, the absence of a duty of fair representation is not dis-
positive of the issue in this case. If a union were to discriminate 
or retaliate against a 
member, even in the context of a non-
exclusive hiring hall, the 
Act would be violated.
3 The issue in the instant case is not discrimination in regard to 
referral. Rather it is a refusal 
to respond to a request for infor-
mation that would, at least initially, establish whether members 
whose names appeared on the out of work list after Newell™s 
name had been referred to jobs whereas he had not. If they had 
not been, he would be assured that there had been no discrimi-
nation or retaliation against him; if they had been, he could try 
to determine whether the referra
ls were, nonetheless, proper or 
whether he should seek redress for the improper referrals. I find 
it immaterial that prior charges of discrimination were not 

found meritorious. The last charge filed prior to the current one 
was in 1994. As noted above, Newell testified that he had 
signed the out-of-work list every 3 weeks since February 1995 
without receiving a referral. He received information that 
members whose names were be
low his were working. He 
sought to assure himself that th
e Union was properly referring 
members by seeking information from the Union.
4                                                           
                                                                                             
3 This principle is specifically discussed in 
Carpenters Local 537
 (E. 
I. du Pont)
, 303 NLRB 419 (1991), where the Board found no 8(b)(2) 
violation since the union therein was operating a nonexclusive hiring 
hall. In the decision the Board stated it agreed with, and quoted with 
approval, language from 
Teamsters Local 17 (Universal Studios)
, 251 
NLRB 1248 (1980). That language noted the absence of any obligation 
to nonmembers stating ﬁit is therefore only when a union operating a 
nonexclusive referral system ignores 
one of its members because he or 
she engaged in activities protected by 
Section 7 of the Act that there is 
the prohibited ‚interference™ with 
Section 7 rights within the meaning 
of Section 8(b)(1)(A) of the Act.ﬂ Id. at 420. The discussion by the 
administrative law judge in 
Universal Studios 
makes clear that, with 
regard to 
members, the union, although not having a duty of fair repre-
sentation, does have an obligati
on to act in an evenhanded manner 
without discrimination based on the ex
ercise of Sec. 7 rights. Supra at 
1257. 
4 When dealing in the realm of poten
tial violations of Sec. 8(b)(2), 
the legal ramifications of a failure to
 refer differ when the union is the 
The Board, in Hi-Way Paving Co.
, 297 NLRB 835 (1990), found a violation of Section 8(b)(1)(A) in the context of a non-
exclusive hiring hall where a union denied a ﬁdissidentﬂ mem-
ber access to referral lists withou
t evidence of discrimination on 
the basis of the member™s dissident activities.
5 It adopted the 
following language of the administrative law judge: 
 Thus, the evidence substantiates a wrongful denial of access 

to critical job referral data. Even if the hiring arrangement 
were nonexclusive, the list remained as the means for ascer-
taining nondiscriminatory job priorities. Thus, as indicated, 
ranking on the list determines w
ho is referred whenever the 
Union receives a blanket, unqualified request for labor. The 
fact that employees are free to shop their own jobs, and that 
the list may also be bypassed through an employer™s request 
by name, does not limit an employee™s right to verify the list 
against any information he might have bearing upon the 
proper administration of the Union™s hiring authority. In this 
regard, lists from the recent past, as well as that for the current 
month, might provide a useful, if
 not conclusive tool, for de-
termining whether the member had been treated fairly. The 
denial of access was a reminder 
of the Union™s power, and no 
less an influence upon the membership than would be true in 
the case of an actual discriminatory referral. Id. at 838.
6  There was no requirement that the denial of a good-faith re-
quest for relevant information be
 shown to be discriminatorily 
motivated. This is true because Section 8(b)(1)(A) of the Act 
does not require proof of a discriminatory motive. Rather, the 
prohibited conduct is action whic
h either restrains or coerces 
employees in the exercise of Section 7 rights. Insofar as a dis-

criminatory refusal to refer interf
eres with the exercise of Sec-
tion 7 rights, the denial of information that would be a predicate 

for establishing such discrimination is, as was found in 
Hi-Way 
Paving,
 coercive. The Respondent presented no evidence that 
responding to Newell™s request 
would be unduly burdensome. 
It never responded to his request in any manner whatsoever. I 
find such behavior to be both arbitrary and capricious, as al-
leged in the complaint. This union member was not even given 
the courtesy of a response. At hearing the Respondent con-
 exclusive source of all referrals. The i
ssue herein is, in the context of an 
alleged. 8(b)(1)(A) violation, wh
ether a union™s obligation to its mem-
bers regarding a good-faith request fo
r information is dependent upon 
the type of contract it has signed, i.e., whether it is operating an exclu-
sive or nonexclusive hiring hall. As
 discussed above, even in the ab-
sence of a duty of fair representation, Sec. 8(b)(1)(A) prohibits a union 
from engaging in actions that restra
in or coerce employees in the exer-
cise of their Sec. 7 rights. 
5 In addition to the failure to provi
de information, Newell had, in the 
instant case, alleged a retaliatory filing of internal charges against him 
by the Respondent and failure to refer 
him. The dismissal of that aspect 
of the charge has no bearing upon the Union™s obligation regarding the 
information request. 
6 Counsel for Respondent noted that the request in 
Hi-Way Paving 
involved access to the out-of-work 
list, which was provided in the 
instant case. A close reading of 
Hi-Way Paving
 reveals that the access 
sought therein was to referral data 
and the conclusions of law specifi-
cally note the union™s refusal to permit review of ﬁhiring hall referral 
lists.ﬂ Id. at 838 and 845. In the instant case the out-of-work list pro-
vides no information regardi
ng referrals actually made. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 178tended it had no obligation to respond to Newell. The precedent 
discussed and cited above holds ot
herwise. I find that the Re-
spondent™s failure to provide 
the requested information has 
restrained and coerced its member in violation of Section 
8(b)(1)(A). CONCLUSIONS OF LAW 
1. Eastern Contractors Association, Inc., is an employer en-
gaged in commerce with the meaning of Section 2(2), (6), and 
(7) of the Act.  
2. The Respondent is a labor 
organization within the mean-
ing of Section 2(5) of the Act.  
3. By failing and refusing to provide John Newell Jr. with 
requested information relating to 
referrals that it had made the 
Respondent has restrained and 
coerced Newell and other mem-ber employees in the exercise of rights guaranteed in Section 7 
of the Act and has engaged in 
unfair labor practices affecting 
commerce within the meaning of Section 8(b)(1)(A) and Sec-
tion 2(6) and (7) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist therefrom and to take certain affirmative action designed 
to effectuate the policies of the Act. Specifically the Respon-
dent shall provide Newell with 
the information regarding refer-
rals that he sought in his request of January 16. 
[Recommended Order omitted from publication.] 
  